Name: Commission Regulation (EC) No 2709/98 of 15 December 1998 amending Regulation (EC) No 1487/95 establishing the supply balance for the Canary Islands for products from the pigmeat sector and fixing the aid for products coming from the Community
 Type: Regulation
 Subject Matter: cooperation policy;  animal product;  economic policy;  regions of EU Member States;  trade
 Date Published: nan

 EN Official Journal of the European Communities16. 12. 98 L 340/25 COMMISSION REGULATION (EC) No 2709/98 of 15 December 1998 amending Regulation (EC) No 1487/95 establishing the supply balance for the Canary Islands for products from the pigmeat sector and fixing the aid for products coming from the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 introducing specific measures for the Canary Islands concerning certain agricultural prod- ucts (1), as last amended by Regulation (EC) No 2348/ 96 (2), and in particular Article 4 (4) thereof, Whereas the amounts of aid for the supply of the pigmeat sector to the Canary Islands have been settled by Commission Regulation (EC) No 1487/95 of 28 June 1995 establishing the supply balance for the Canary Islands for products from the pigmeat sector and fixing the aid for products coming from the Community (3), as last amended by Regulation (EC) No 2013/98 (4); whereas, as a consequence of the changes in the rates and prices for cereal products in the European part of the Community and on the world market, the aid for supply to the Canary Islands should be set at the amounts given in the Annex; Whereas Article 2 of Council Regulation (EEC) No 1103/ 97 of 17 June 1997 on certain provisions relating to the introduction of the euro (5) provides that as from 1 January 1999, all references to the ecu in legal instru- ments are to be replaced by references to the euro at the rate of EUR 1 to ECU 1; whereas, for the sake of clarity, the denomination euro' should be used in this Regula- tion since it is to apply from 1 January 1999; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EEC) No 1487/95 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 January 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 173, 27. 6. 1992, p. 13. (2) OJ L 320, 11. 12. 1996, p. 1. (3) OJ L 145, 29. 6. 1995, p. 63. (4) OJ L 260, 23. 9. 1998, p. 5. (5) OJ L 162, 19. 6. 1997, p. 1. EN Official Journal of the European Communities 16. 12. 98L 340/26 ANNEX ANNEX II Amounts of aid granted for products coming from the Community market (EUR/100 kg net weight) Product code Amount of aid 0203 21 10 9000 18,1 0203 22 11 9100 27,1 0203 22 19 9100 18,1 0203 29 11 9100 18,1 0203 29 13 9100 27,1 0203 29 15 9100 18,1 0203 29 55 9110 30,7 NB: The product codes as well as the footnotes are defined in Regulation (EEC) No 3846/87.'